Volume: •Expect 1.0% to 2.0% discharge growth in Q4 2011 −Strong volume comparison in Q4 2010 of 5.9% •Would bring full-year discharge growth to between 4.9% and 5.2% Guidance confirmation for full year 2011: •Full-year Adjusted EBITDA (1) guidance of $450 million to $455 million •Full-year earnings per share guidance of $1.18 to $1.23 per basic share Adjusted Free Cash Flow (1) : •Expect full-year adjusted free cash flow to be at least $210 million Q4 2011 Observations (as of December 14, 2011) 1 (1) Reconciliation to GAAP provided on slides 49, 88, and 89 of the Q3 2011 Investor Reference Book Exhibit 99.1
